FORM 10-QSB FOR QUARTER ENDED MARCH 31, 2008 OMB APPROVAL OMB Number: 3235-0416 Expires: April 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [ x ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-52252 CADISCOR RESOURCES INC (Exact name of small business issuer as specified in its charter) Quebec, Canada N/A (State or other jurisdiction of incorporation) (IRS Employer Identification No.) or organization 1225, Gay-Lussac Street, Boucherville, Quebec, Canada J4B 7K1 (450) 641-0775 (Address and telephone number of registrants principal executive offices and principal place of business) (Former name, former address and former fiscal year, if changed since last report): Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (Yes) [ X ] (No)[ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] - 2 - APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicabledate on May 9, 2008: 39,029,545 Common shares (Check one): Transitional Small Business Disclosure Format: Yes [ ] No [ X ] PART I- FINANCIAL INFORMATION Item 1. Financial Statements Pursuant to Regulation 13A Reports of issuers of securities registered pursuant to section 12 , Reg. §240.13a-13 (c) (2) (i) (ii), the Company does not need to file Part 1 Financial Information for the period ending March 31, 2008 for the following reasons: a) The registrant is not in the production state but is engaged primarily in the exploration for the development of mineral deposits other than oil, gas or coal; and b) The registrant has not been in production during the current fiscal year or the two years immediately prior thereto; and c) The registrant has not received any receipts from the sale of mineral products or from the operations of mineral producing properties since it does not sell mineral products nor conduct operations of mineral producing properties. Item 3 Controls and Procedures A. Disclosure Controls and Procedures The Companys management, including the Chief Executive Officer, Mr. Michel Bouchard, President and an external consultant Mrs. Pauline Comtois, Certified General Accountant (CGA) performing functions for the Company similar to a Chief Financial Office r , have conducted an evaluation regarding the effectiveness of disclosure controls and procedures (as defined in Rule 13a-15(e) or 240.15d-15(e) of the Securities and Exchange Act of 1934 as amended) as of the end of the period covered by the report, based on the evaluation of these controls and procedures required by paragraph (b) of §240.13a-15 or §240.15d-15, the Chief Executive Officer and the person performing similar functions to a Chief Financial Officer concluded that the disclosure controls and procedures are effective. B. Changes in internal control over financial reporting. The Companys management, including the Chief Executive Officer, Mr. Michel Bouchard, President and an external consultant Mrs. Pauline Comtois, Certified General Accountant (CGA) performing functions for the Company similar to a Chief Financial Officer, did not identify any change in the small business issuers internal control over financial reporting in connection with the evaluation required by paragraph (d) of §240.13a-15 or 240.15d-15 of this chapter that occurred during the small business issuers first fiscal quarter that has materially affected, or is reasonably likely to materially affect, the small business issuers internal control over financial reporting - 3  PART II-OTHER INFORMATION Item 1- Legal proceedings As of March 31, 2008 there is no legal proceeding to report. Item 2. Changes in Securities and Use of Proceeds a) The instruments defining the rights of the holders of common shares have not been modified during the period. b) The rights evidenced by the common shares have not been limited or modified during the period. c) The Company issued new securities during the period pursuant to a private placement. d) As of March 31. 2008, an amount of $230,079 remains to be spent on exploration before December 31, 2008, from the flow-through proceeds in the amount of $1M obtained from the sale of flow-through common shares in a financing of October 30, 2007 as fully described in Form 10-KSB for the period ended December 31, 2007. e) During the reporting period, the Company spent a total of $476,281 of flow-through proceeds on its properties and projects. The term flow-through share is used in Quebec, Canada to define common shares of the issuer giving privileges of tax rebates to its registered holders in Quebec and in Canada. Private offering s The Company concluded a private offering in Canada during the reporting period and obtained a financing in the amount of $3M to pursue exploration works on the Sleeping Giant Mine, Discovery, Florence and Cameron Shear properties and for working capital purposes. The Company sold 5,454,545 Units at the price of $0.55 per Unit. Each Unit consisted of one common Share and one-half common share purchase warrant. Each whole warrant entitles its holder to purchase one common share at an exercise price of $0.70 per share at any time on or before March 1, 2010. This private placement was completed through the services of a broker, Becher McMahon Capital Markets Inc., who received $240,000 in cash and 436,363 compensation options. Each compensation option entitles the broker to purchase one unit at the price of $0.55 per unit at the same condition than for the subscribers. Only one qualified investor subscribed in this placement, CMP Gold Trust, managed by Goodman & Company, having its head office in Ontario, Canada. This placement gives this well-known Canadian mining investor a 14% interest in the Company. This placement of shares took place in Canada, in the reporting period and was an exempted transaction not requiring the filing of registration statement pursuant to Section 4 of Securities Act of 1933. The Company securities are traded solely on a Canadian Exchange throughout Canada. At all times relevant to this private placement, the Companys securities were not sold or delivered after sale in the United States of America and were not in violation of dispositions of Section 5 of the Securities Act of 1933. The Company was at the time of this private placement under the jurisdiction of the Autorité des marches financiers (Quebec Securities Commission). The Company was exempted to file a prospectus for the private placement according to the rules and regulations of the Quebecs Law on moveable securities and Quebecs Rules and regulations on moveable securities and obtained the authorization from the TSX Venture Exchange. -4- Public offering in Canada The Company did not conduct any public offering in Quebec, Canada during the reporting period. Exploration works and use of proceeds on Exploration The mission of the Company is to discover and develop gold deposits in Quebec. During the period, drilling was carried out on the Discovery, Sleeping Giant Mine and Flordin properties, and geochemical survey interpretation work was performed on the Cameron Shear property. Cautionary Note to U.S. Investors concerning estimates of Measured and Indicated Resources. This section uses the terms measured and indicated resources. We advise U.S. investors that while those terms are recognized and required by Canadian regulations, the U.S. Securities and Exchange Commission does not recognize them. U.S. investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. Cautionary Note to U.S. Investors concerning estimates of Inferred Resources. This section uses the term inferred resources. We advise U.S. investors that while this term is recognized and required by Canadian regulations, the U.S. Securities and Exchange Commission does not recognize it. Inferred resources have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an Inferred Mineral Resource will ever be upgraded to a higher category. Under Canadian rules, estimates of Inferred Mineral Resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. U.S. investors are cautioned not to assume that part or all of an inferred resource exists, or is economically or legally minable. During the first quarter of 2008, the Company was particularly active at the Sleeping Giant Mine property. Three underground drill rigs are testing the continuity of the gold zones in the 400meters immediately below the deepest mining level (-975 meters). Significant results have already been obtained, confirming the presence of the gold zones down to 445meters below the current mine workings, with grades similar to the grades of the mine. Drilling will continue until the end of the second quarter 2008. The results will then be studied to evaluate the feasibility of deepening the mine shaft once mining by IAMGOLD Quebec-Management Inc., a wholly owned subsidiary of IAMGOLD CORPORATION of the current reserves ends, scheduled for the last quarter of 2008. The Company is also in the process of reassessing the current mines historical production, development and exploration data to identify resources in the vicinity of the existing underground infrastructure in the context of a higher gold price. This reassessment should be completed by the end of the second quarter 2008. The Company will then evaluate the economic potential of resources located close to the existing mine infrastructure. Underground drilling by the Company continues at the Sleeping Giant Mine to determine the presence and quality of the extensions of the current mine, after which the economic potential will be assessed. Delivery of the Discovery project opportunity study should be expected in the second quarter. In April, a few days subsequent to the end of the quarter, new drill results on Discovery and Flordin were obtained following the completion of January drilling. On Discovery, Hole B-08-160A intersected 21.85g/t Au over 1.0 meter at a depth of about 800 meters below surface. This typical Discovery-type mineralization confirms the extension of the East Zone at depth. Based on these results, the Company has asked InnovExplo Inc. of Val-dOr to update the May 2007 Canadian National Instrument 43-101 resource estimate for the Discovery gold deposit. The updated estimate will also include the 1200E Sector, for which resources have not yet been calculated, as well as the new drill results from the East Zone. -5- Use of proceeds Since its incorporation the Company used the approximate net proceeds obtained from financings for exploration expenditures as follows: Years and period Approximate net proceeds from financings Exploration expenditures during the exercises or period Cash and cash equivalents end of years or period $5,9M $4,1M $3,4M $2,8M First quarter 2008 $2,7M $4,5M Total $12M At the beginning of the period as of January 1, 2008, approximate net proceeds in the amount of $2,8M remained available for exploration expenses and working capital. During the reporting period, a new financing brought an additional amount of net proceeds of $2,7M for a total approximate amount of net proceeds of $5,5M. For the period between January 1, 2008 and March 31, 2008, the Company conducted exploration works for a total amount of $843,651. The Company is primarily active on the Discovery, Sleeping Giant, Flordin and Cameron Shear properties. On the Discovery property, drilling tested the extensions of the gold zones at depth. The work costs total up $282,332 of the issuers net offering proceeds during the period, representing 5% of the issuers net offering proceeds. A summary of exploration works conducted during this reporting period on the Discovery Property can be consulted in the preceding paragraphs. At the Sleeping Giant Mine, three drills continued to drill underground in the extensions at depth of the gold zones currently in production. The drilling cost was $364,465 of the issuers net offering proceeds during the period, representing 7% of the issuers net offering proceeds. This drilling will also continue in the second quarter. Four holes were drilled on the Flordin property to test the extensions of the known gold zones at depths of greater than 200 metres for expenses of $181,673 and data interpretation work was carried out on the Cameron Shear property and it costs a total of $13,547 representing respectively less than 5% of the issuers net offering proceeds. Directors fees With the exception of the President and Director Mr. Bouchard and the Chairman of the Board and Director Mr. Guy Hebert, the Company paid to Companys directors, for their presence to the Directors meetings fixed fees in the total amount of $4,300 for the period from January 1, 2008 to March 31, 2008. Item 3. Defaults upon Senior Securities There has been no default upon Senior Securities for that period. Item 4. Submission of Matters to a Vote of Security Holders There has been no matter submitted to the shareholders during the reporting period. The Annual Meeting of shareholders will be held on June 18, 2008 at 11:00 a.m., at the Sheraton Centre Montreal, Room 1, 1201 René-Lévesque West, Montreal, Quebec, H3B 2L7, Canada for the election of directors and appointment of Auditors. Item 5. Other information None Item 6. Exhibits a) Exhibits CE Notice of Annual Meeting and Management Information Circular dated May 12, 2008; 31 . CE Rule 13a-14 (a)/15d-14(a) Certifications; 32 . CE Certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. b) Reports on Form 8-K During the reporting period, the Company did not file a form 8K. SIGNATURE In accordance with the requirements of the Securities and Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CADISCOR RESOURCES INC . Registrant Date: May 12, 2008 /s/ Michel Bouchard Name: Michel Bouchard Title: President and Chief Executive Officer
